BELCHER, Commissioner.
Appellant was convicted in the Corporation Court of the City of Houston of the offense of soliciting and her punishment was assessed at a fine of $50. From this judgment she appealed and upon her trial after a plea of not guilty in the County Court at Law No. 4 of Harris County, the jury found her guilty and assessed her punishment at a fine of $5.
The fine imposed in the County Court not exceeding $100, this court is without jurisdiction to enter any order herein other than to dismiss the appeal. Art. 53, Vernon’s Ann.C.C.P.; Perry v. State, Tex.Cr.App., 308 S.W.2d 890.
The appeal is dismissed.
Opinion approved by the Court.